

FIRST AMENDMENT TO LEASE


TI-US FIRST AMENDMENT TO LEASE (this “Amendment”), is entered into as of June
10, 2004, by and between HOWARD COMMONS ASSOCIATES, L.LC., a Delaware limited
liability company, (hereinafter “Landlord” or “Lessor”), and HAEMOSCOPE
CORPORATION, an Illinois corporation, (hereinafter “Tenant” or “Lessee”).
RECITALS:
A.     Landlord and Tenant are parties to that certain Industrial/Office Lease
Agreement dated March 23, 2004, for the space known as Suites 6227 (the
“Premises”), located in the building, (the “Building”), commonly known as Howard
Commons, 6201 West Howard Street, Niles, Illinois.
B.     Tenant and Landlord desire to modify’ the Lease as herein provided.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:
1.     Defined Terms; Conflicts. To the extent not otherwise defined or modified
herein, all capitalized terms and capitalized phrases used in this Amendment
shall have the respective meanings ascribed to them in the Lease. To the extent
the terms and provisions of this Amendment conflict with the terms and
provisions of the Lease and/or previous Amendments thereto, the terms and
provisions of this Amendment shall control.
2.    Amendment to the Lease. The Lease is hereby amended as follows:
A. The introductory paragraph of the Lease is amended as follows: The Term of
the Lease shall be seven (7) years, commencing on the date Landlord delivers
possession of the Premises with Landlord’s Work substantially complete
(“Commencement Date”), and expiring seven (7) years thereafter, except that if
the Commencement Date does not occur on the first day of a month, then the Term
shall expire 84 months after the last day of the calendar month in which the
Commencement Date occurs.
B. Exhibit “B” to the Lease is deleted and replaced by Exhibit “B” attached
hereto
C. Exhibit “E” to the Lease is deleted and replaced by Exhibit “E” attached
hereto.
D. Tenant shall have the right to terminate this Lease effective on the last day
of the 60th month after the month in which the Commencement Date occurs, by
giving Landlord no less than six (6) months prior written notice thereof which
notice shall be accompanied by a termination payment of $37,000. In addition,
Tenant shall have the right to terminate this Lease effective on the last day of
the 72nd month after month in which the Commencement Date occurs, by giving
Landlord no less than six (6) months prior written notice thereof which notice
shall be accompanied by a termination payment of $18,500. Tenant shall not have
the right to exercise any such early termination option if Tenant is in default
under this Lease, either on the date of exercise or effective date of
termination.















--------------------------------------------------------------------------------



E.
Subsection 2.01(a) of Exhibit “D” is deleted and replaced by the following
“Prior to the delivery of the Premises to Tenant, Landlord shall substantially
complete the work described in Exhibit “E” (referred to as “Landlord’s Work”),
at Landlord’s expense, except that Tenant shall pay Landlord as Tenant’s
contribution toward the cost of such work the sum of Fifty Thousand Dollars
($50,000,00) upon execution of this Amendment and an additional Fifty Thousand
Dollars ($50,000.00) within 30.. days of commencement of Landlord’s Work. Any
changes to the Landlord’s Work requested by Tenant shall be subject to Landlord
approval, and if approved, Tenant shall pay the cost of such changes, and any
delays resulting from such changes shall not operate to extend the Commencement
Date. Except for acts of Tenant, Tenant shall not be responsible for any
increases in the cost of Landlord’s Work.”

F.
In Subsection 2.0 1(b) and Section 2.06 of Exhibit “D” delete “July 15, 2004”
each place it appears and replace with “60 days after commencement of work”.
Landlord makes no warranties as to whether the 60 days delivery can be achieved,
and shall not be obligated to use double shifts, overtime or other extraordinary
measures to achieve such date. However, if Landlord is unable to complete
Landlord’s work by 60 days after commencement of work, Landlord will, subject to
the requirements of Landlord’s contractor and the Village of Niles, allow Tenant
to occupy such portions of the Premises as Landlord’s contractor may designate,
provided, Tenant shall not interfere with or delay the completion of Landlord’s
Work and neither Landlord nor its contractor shall be responsible for any loss,
damage or injury to person or property within the Premises during such
construction; all such risk being assumed by Tenant. During such occupancy. all
provisions of the Lease shall apply except that Base Rent shall not commence
until the Commencement Date.

3.    Confirmation. As modified hereby, the Lease remains in full force and
effect,
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first-above written.
LANDLORD:     HOWARD COMMONS ASSOCIATES, L.L.C.,
a Delaware limited liability company


By its manager
MCZ/Jameson, inc., an lilinois corporation


By [Graphic appears here]



--------------------------------------------------------------------------------

James G. Haft, Vice-President


TENANT:         HAEMOSCOPE CORPORATION
By [Graphic appears here]



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



EXHIBIT B
BASE RENT


Lease
Year/Period
Rentable
Square Footage
Base Rent per. Rentable sq. ft.
Annual Base
Rent
Monthly Base
Rent
Year 1
 
 
 
 
16,478
7.28


$120,000.00




$10,000.00


Year 2
16.748
7.34


$123,000.00




$10,250.00


Year 3
16,748
7.53


$126,075.00




$10,506.25


Year 4
16,748
7.72


$129,226.88




$10,768.91


Year 5
16.748
7,91


$132,457.55




$11,038.13


Year 6
16,748
8.11


$135,768.99




$11,314.08


Year 7
16.748
8.31
$l39,163.21




$11,596.93



Base Rent shall abate for fifteen (15) days after the Commencement Date
For the above purposes, Year 1 commences on the Commencement Date and ends 12
months thereafter, except that it’ the Commencement Date does not occur on the
first day of a month, then Year I shall end 12 months after the end of the
calendar month in which the Commencement Date occurs. Each subsequent Year shall
be a 12 month period.

